Citation Nr: 1008889	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected heartburn/gastric reflux, prior to 
January 12, 2009.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected heartburn/gastric reflux, 
beginning January 12, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which granted service connection for 
heartburn/gastric reflux, and assigned a noncompensable 
disability rating, effective August 7, 2007.  The Veteran 
disagreed with such rating and subsequently perfected an 
appeal.   

In a June 2009 rating decision, the RO granted an increased 
rating of 10 percent for the Veteran's service-connected 
heartburn/gastric reflux, effective January 12, 2009.  
Although the RO granted an increased compensable rating, a 10 
percent disabling rating is less than the maximum available 
rating; thus, the issue of entitlement to an increased rating 
for heartburn/gastric reflux remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues are as 
captioned above.  

The Board notes that in June 2009, the Veteran submitted a 
notice of disagreement  regarding the effective date of his 
increased rating of 10 percent for the service-connected 
heartburn/gastric reflux.  In October 2009, the RO issued a 
Statement of the Case, pursuant to 38 C.F.R. § 19.29 (2009).  
The Veteran has not filed a substantive appeal regarding the 
denial of an early effective date for the assignment of a 10 
percent disability rating for service-connected 
heartburn/gastric reflux, to perfect his appeal and establish 
jurisdiction over such appeal by the Board.  38 C.F.R. 
§ 20.200 (2009).  The Board, however, notes that this 
decision will encompass the issue of entitlement to a 
disability rating greater than 10 percent for the 
heartburn/gastric reflux prior to January 12, 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Prior to January 12, 2009, the Veteran's 
heartburn/gastric reflux was manifested by reports of 
heartburn only, without evidence of two or more symptoms of 
dysphagia, pyrosis, regurgitation, or substernal or arm or 
shoulder pain.        

2.  Beginning January 12, 2009, the Veteran's 
heartburn/gastric reflux is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, but such symptoms are not productive of a considerable 
impairment of health.


CONCLUSIONS OF LAW

1.  Prior to January 12, 2009, the criteria for an initial 
compensable disability rating for the service-connected 
heartburn/gastric have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 
7346 (2009).

2.  Beginning January 12, 2009, the criteria for a disability 
rating in excess of 10 percent for the service-connected 
heartburn/gastric reflux have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his 
disagreement with the assignment of an initial noncompensable 
rating for the heartburn/gastric reflux disability following 
the grant of service connection, and subsequent disagreement 
with a 10 percent disability rating, effective January 12, 
2009.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the initial increased rating 
claims, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 
Vet. App. 183; see also 38 C.F.R. § 20.1102 (2009). 

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  Further, the 
Veteran was provided with a VA examination in April 2009 
regarding his heartburn/gastric reflux disability.  Neither 
the Veteran nor his representative have argued that the 
examination is inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Pursuant to the laws administered by the VA, there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113 (2009).

Thus, ratings under Diagnostic Codes 7301 through 7329, 
including Diagnostic Codes 7331, 7342, and 7345 to 7348, will 
not be combined with each other.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (2009).

There is no Diagnostic Code directly applicable to 
heartburn/gastric reflux or gastroesophageal reflux disease.  
Thus, in this case, the Veteran's service-connected 
heartburn/gastric reflux, diagnosed as gastroesophageal 
reflux disease, is therefore currently rated by analogy under 
Diagnostic Code 7346, which addresses hiatal hernia.  
Specifically, Diagnostic Code 7346 dictates that persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  A 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent rating of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).  

Here, the Veteran contends that his heartburn/gastric reflux 
disability meets the criteria for a 30 percent disability 
rating.  See June 2009 "Statement in Support of Claim," VA 
Form 21-4138; August 2009 "Statement in Support of Claim," 
VA Form 21-4138.  By way of history, as noted, the Veteran 
was initially awarded a noncompensable rating for his 
service-connected heartburn/gastric reflux.  See May 2008 
Rating Decision.  However, in a June 2009 rating decision, 
the RO granted an increased rating of 10 percent disabling 
for the Veteran's service-connected heartburn/gastric reflux 
disability, effective January 12, 2009.

Prior to January 12, 2009
    
Evidence relevant to the severity of the Veteran's 
heartburn/gastric reflux prior to January 12, 2009 includes a 
January 2007 Primary Care Physician Outpatient Note from the 
VA Outpatient Clinic in Knoxville, Tennessee, in which the 
Veteran complained of incidental heartburn, and was 
prescribed Omeprazole.  

In follow-up treatment records from the Knoxville VA 
Outpatient Clinic, the Veteran reported that the Omeprazole 
was effective, and he had heartburn very occasionally when he 
"eats the wrong foods."  See January 2008 Primary Care 
Physician Outpatient Note.  

In a March 2008 Private Treatment Opinion Letter from Dr. 
C.F.G., the Veteran complained of symptoms of chronic 
heartburn and gastroesophageal reflux disease.
   
As reflected in the clinical evidence of record, the 
Veteran's service-connected heartburn/gastric reflux is 
manifested by complaints of heartburn only.  The evidence of 
record does not reveal a combination or more of dysphagia, 
pyrosis, regurgitation, or substernal or arm or shoulder 
pain.  Although the Veteran has complained of "persistent 
epigastric distress, pyrosis, choking, regurgitation and 
chest and shoulder pain" as early as June 2008, there is no 
evidence of objective findings of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health or any 
two or more of these symptoms to a lesser severity resulting 
from the Veteran's heartburn/gastric reflux.  Thus, the 
medical evidence does not show the symptomatology, or 
severity thereof, necessary to warrant an initial compensable 
rating.  Specifically, the evidence does not show two or more 
symptoms of dysphagia, regurgitation, pyrosis, or substernal, 
or arm or shoulder pain.  Therefore, a 10 percent disability 
rating is not warranted and the initial noncompensable rating 
is affirmed.

Beginning January 12, 2009

Evidence relevant to the severity of the Veteran's 
heartburn/gastric reflux beginning January 12, 2009 includes 
a January 12, 2009 Primary Care Physician Outpatient Note 
from the VA Medical Center in Mountain Home, Tennessee, in 
which the Veteran complained of increased heartburn two times 
per week, and was prescribed more medication.  

In April 2009, the Veteran underwent a VA examination at the 
Mountain Home VAMC.  The Veteran reported a history of 
"daily esophageal distress with substernal pain," 
"heartburn and pyrosis daily," and "regurgitation several 
times a week."  Upon physical examination, he was noted in 
fair health, and no significant weight loss or malnutrition 
was noted.  The examiner noted some moderate limitations in 
the Veteran's daily activities due to gastroesophageal reflux 
disease, including moderate effects on feeding, but no 
effects on breathing, dressing, toileting, or grooming.  The 
examiner diagnosed gastroesophageal reflux disease.

On review, the Board finds that the Veteran's 
heartburn/gastric reflux do not more closely approximate the 
criteria for a rating of 30 percent or greater, beginning 
January 12, 2009.  In this case, although the evidence of 
record reveals persistently recurrent epigastric distress 
with dysphagia and regurgitation that is accompanied by 
substernal, or arm or shoulder pain, the Veteran's 
heartburn/gastric reflux symptoms are not productive of 
considerable impairment of health.  In this regard, there is 
no clinical evidence of anemia, vitamin deficiency, 
malnutrition, or weight loss.  Therefore, a 30 percent 
disability rating is not warranted, and the 10 percent rating 
is affirmed.

The Board notes that although the Veteran requested a VA 
examination regarding his heartburn/gastric reflux as early 
as June 2008, he was not provide a VA examination regarding 
his disability until April 2009.  The Veteran seems to imply 
that he should be granted an increased rating of 30 percent 
as early as his initial claim for service connection because 
he was not provided a VA examination when he requested such 
examination.  The Board finds such argument without merit.  
As reflected in the evidence discussed above, the clinical 
evidence of record did not reveal objective findings of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or arm 
or shoulder pain, productive of considerable impairment of 
health beginning January 12, 2009, or any two or more of 
these symptoms to a lesser severity resulting from the 
Veteran's heartburn/gastric reflux, prior to January 12, 
2009, to warrant an initial compensable rating or a rating in 
excess of 10 percent during the period of the appeal.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected heartburn/gastric reflux; however, the Board finds 
that his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disability is not warranted. 

The statements of the Veteran as to the frequency and 
severity of his symptoms have been considered.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is competent and credible to 
describe the manifestations of his disability, his opinion is 
outweighed by the competent objective medical evidence of 
record.  Simply stated, the VA and private examination and 
outpatient treatment records which provide objective findings 
and which may be applied to the applicable rating criteria 
are more probative than the general contentions of the 
Veteran.  VA is required to evaluate the disorder in question 
in light of the specific enumerated rating criteria as are 
set forth above, which call for competent medical evidence.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for heartburn/gastric reflux.  The benefit-
of-the doubt doctrine is inapplicable and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.

Extra-schedular consideration

Finally, the Board finds that the Veteran's heartburn/gastric 
reflux does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

Here, the objective medical evidence of record shows that 
manifestations of the Veteran's service-connected 
heartburn/gastric reflux do not result in a marked functional 
impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

Prior to January 12, 2009, an initial compensable disability 
rating for service-connected heartburn/gastric reflux is 
denied.

Beginning January 12, 2009, a disability rating in excess of 
10 percent disabling for service-connected heartburn/gastric 
reflux is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


